EXHIBIT 10.2

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

FOR PURPOSES OF SECTIONS 1272, 1273, AND 1275 OF THE UNITED STATES INTERNAL
REVENUE CODE OF 1986, AS AMENDED, THIS SECURITY IS ISSUED WITH ORIGINAL ISSUE
DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY FOR THIS SECURITY
ARE AVAILABLE FROM THE COMPANY BY TELEPHONING THE COMPANY’S FINANCE DEPARTMENT
AT (617) 624-0111 OR BY SUBMITTING A WRITTEN REQUEST TO: CONVERTED ORGANICS,
INC., 7A COMMERCIAL WHARF WEST, BOSTON, MASSACHUSSETTS 02110, ATTENTION: EDWARD
J. GILDEA.

10% CONVERTIBLE NOTE

Issue Date: March 6, 2009 Original Principal Amount: US$550,000

No. R — 1

FOR VALUE RECEIVED, Converted Organics Inc., a Delaware corporation (the
“Company”), hereby unconditionally promises to pay to the order of Professional
Offshore Opportunity Fund, LLC (the “Holder”), having an address at 1400 Old
Country Road, Suite 206, Westbury, New York 11590, or at such address or at such
other place as may be designated in writing by the Holder, or its assigns, the
aggregate principal sum of Five Hundred Fifty Thousand Dollars United States
Dollars ($550,000) (the “Original Note Amount”), which is made up of principal
of Five Hundred Thousand United States Dollars ($500,000) (the “Principal”) and
the pre-computed and pre-paid interest at a rate of ten percent (10%) per annum
(the “Interest”) from the date set forth above through the first anniversary of
this 10% Convertible Note (the “Note”). Subject to the other provisions of this
Note, the principal amount of this Note, including any increase in such
principal amount or interest, and all accrued and unpaid interest, if any,
hereon shall mature and, together with the Original Note Amount (as reduced by
the aggregate principal amount of this Note that has been prepaid or converted),
become due and payable on the one-year anniversary of the initial release of
Escrowed Funds (as defined in the Escrow Agreement dated March 6, 2009) (the
“Stated Maturity Date”). Except as provided herein, all payments of principal
and interest by the Company under this Note shall be made in United States
dollars in immediately available funds to an account specified by the Holder.

The Company will pre-pay the first year’s interest on this Note entirely by
increasing the principal amount of this Note. For the avoidance of doubt, the
Original Note Amount includes the entire principal amount plus the pre-computed
and pre-paid amount of interest for the one year period following the date above
through the Stated Maturity Date.

In the event that any amount due hereunder is not paid when due, such overdue
amount shall bear interest at an annual rate of eighteen percent (18%) until
paid in full. In no event shall any interest charged, collected or reserved
under this Note exceed the maximum rate then permitted by applicable law and if
any such payment is paid by the Company, then such excess sum shall be credited
by the Holder as a payment of principal.

This Note is one of a series of Notes (the “Company Notes”) of like tenor in an
aggregate principal amount of One Million Five Hundred Thousand United States
Dollars ($1,500,000) total with interest at a rate of 10% per annum for a total
value of the Company Notes in an aggregate amount of One Million Six Hundred
Fifty Thousand Dollars ($1,650,000) to be issued by the Company from time to
time pursuant to the terms of the Purchase Agreement, and subject further to
increases, as hereinafter defined.

1. Definitions. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Purchase Agreement unless otherwise defined herein.
Unless the context otherwise requires, when used herein the following terms
shall have the meaning indicated:

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person.

“Board” shall mean the Board of Directors of Company.

“Board Calls” has the meaning set forth in Section 5(b)(x) hereof.

“Trading Day” other than a Saturday or Sunday, on which banks in New York City
are open for the general transaction of business.

“Change of Control” shall be deemed to have occurred if, at any time (i) any
Person or any Persons acting together that would constitute a “group” for
purposes of Section 13(d) under the 1934 Act, or any successor provision thereto
(other than one or more of the Investor and their Affiliates), shall acquire
beneficial ownership (within the meaning of Rule 13d-3 under the 1934 Act, or
any successor provision thereto) in a single transaction or a series of related
transactions, of more than 50% of the aggregate voting power of the Company,
other than one or more Investor or Investor’s Affiliates; (ii) the Company
merges into or consolidates with any other Person, or any Person merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own less than
50% of the aggregate voting power of the Company or the successor entity of such
transaction; or (iii) the Company sells or transfers its assets, as an entirety
or substantially as an entirety, to another Person.

“Common Stock” shall mean the Common Stock, par value $0.0001 per share, of the
Company or any securities into which shares of Common Stock may be reclassified
after the date hereof.

“Common Stock Equivalent Price” means the amount equal to the quotient obtained
by dividing (i) with respect to a single transaction or a series of
transactions, the total aggregate consideration received by the Company upon the
issuance of shares of Common Stock and/or Common Stock Equivalents and (ii) the
number of shares of Common Stock issued or issuable upon the conversion,
exchange or exercise of any Common Stock Equivalent in connection with such
transaction or series of transactions.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company” has the meaning set forth in the first paragraph hereof.

“Company Notes” has the meaning set forth in the fourth paragraph hereof.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Conversion Price” shall initially be equal to the lower of: (i) the Initial
Conversion Price; or (ii) the Lowest Fixed Conversion Price. In the event there
is an Event of Default, the Conversion Price shall equal the lowest of: (i) the
Initial Conversion Price; (ii) the Lowest Fixed Conversion Price; and (iii) the
Default Conversion Price.

“Conversion Shares” has the meaning set forth in the Purchase Agreement.

“Default Conversion Price” shall mean 70% of the average of the three lowest
Market Prices of the Common Stock during the twenty (20) day trading period
immediately prior to any conversion.

“Event of Default” has the meaning set forth in Section 6 hereof.

“Fair Market Value” shall mean (i) with respect to any publicly traded
securities, the Market Price of such securities and (ii) with respect to any
other securities or other assets, the fair market value of such other securities
or other assets as determined by the Board in the good faith exercise of its
reasonable business judgment.

“Final Redemption Premium” has the meaning set forth in Section 3(a) hereof.

“Holder” has the meaning set forth in the first paragraph hereof.

“Indebtedness” means any liability or obligation (i) for borrowed money, other
than trade payables incurred in the ordinary course of business, (ii) evidenced
by bonds, debentures, notes, or other similar instruments, (iii) in respect of
letters of credit or other similar instruments (or reimbursement obligations
with respect thereto), except letters of credit or other similar instruments
issued to secure payment of trade payables or obligations in respect of workers’
compensation, unemployment insurance and other social security laws or
regulations, all arising in the ordinary course of business, (iv) to pay the
deferred purchase price of property or services, except trade payables arising
in the ordinary course of business, (v) as lessee under capitalized leases, or
(vi) secured by a Lien on any asset of the Company or a Subsidiary, whether or
not such obligation is assumed by the Company or such Subsidiary.

“Initial Conversion Price” shall mean initially 85% of the Market Price for the
Trading Day immediately preceding the date of any conversion under this Note.

“Interest” has the meaning set forth in first paragraph hereof.

“Investor” has the meaning set forth in the Purchase Agreement.

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any of the foregoing).

“Lowest Fixed Conversion Price” shall mean the lowest price, conversion price or
exercise price set by the Company in any equity financing transaction,
convertible security, or derivative instrument issued after the date hereof in a
“New Transaction.” The term “New Transaction” as used in this Note and in any
other Transaction Document, means any financing transaction consummated directly
or indirectly by the Company with parties other than the Holder, Investor or
their Affiliates involving issuance of Common Stock or other securities
convertible into or exercisable for Common Stock. The issuance of equity
securities pursuant to the Company’s stockholder approved equity compensation
plans outstanding on the date hereof shall not be considered a New Transaction.

“Market Price”, as of a particular date (the “Valuation Date”), shall mean the
following with respect to any class of securities: (A) if such security is then
listed on a national stock exchange, the Market Price shall be the closing bid
price of one share of such security on such exchange on the last Trading Day
prior to the Valuation Date, provided that if such security has not traded in
the prior ten (10) trading sessions, the Market Price shall be the average
closing bid price of such security in the most recent ten (10) trading sessions
during which such security has traded; (B) if such security is then included in
the Over-the-Counter Bulletin Board, the Market Price shall be the closing sale
price of one share of such security on the Over-the-Counter Bulletin Board on
the last Trading Day prior to the Valuation Date or, if no such closing sale
price is available, the average of the high bid and the low ask price quoted on
the Over-the-Counter Bulletin Board as of the end of the last Trading Day prior
to the Valuation Date, provided that if such security has not traded in the
prior ten (10) trading sessions, the Market Price shall be the average closing
price of one share of such security in the most recent ten (10) trading sessions
during which such security has traded; or (C) if such security is then included
in the “pink sheets,” the Market Price shall be the closing sale price of one
share of such security on the “pink sheets” on the last Trading Day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low ask price quoted on the “pink sheets” as of the end of
the last Trading Day prior to the Valuation Date, provided that if such security
has not traded in the prior ten (10) trading sessions, the Market Price shall be
the average closing price of one share of such security in the most recent ten
(10) trading sessions during which such security has traded.

“Note” has the meaning set forth in the first paragraph hereof.

“Original Issue Discount” has the meaning set forth in Section 2(b).

“Permitted Indebtedness” means:

(a) Unsecured Indebtedness that is subordinate in right of payment to the
Company Notes existing before the date of the Purchase Agreement and
refinancings, renewals and extensions of any such Indebtedness if (i) the
average life to maturity thereof is greater than or equal to that of the
Indebtedness being refinanced or extended, (ii) if the principal amount thereof
or interest payable thereon is not increased, (iii) the ranking thereof is
subordinate in right of payment to the Company Notes at least to the same extent
as the Indebtedness being refinanced, renewed or extended, and (iv) the terms
thereof are not less favorable to the Company or the Subsidiary incurring such
Indebtedness than the Indebtedness being refinanced, renewed or extended;

(b) Guaranties by any Subsidiary of any “Permitted Indebtedness” of the Company
or another Subsidiary;

(c) Indebtedness of the Company to any wholly owned Subsidiary and Indebtedness
of any wholly owned Subsidiary to the Company or another wholly owned Subsidiary
which constitutes “Permitted Indebtedness” or which is otherwise subordinate in
right of payment to the Company Notes;

(d) Indebtedness incurred in connection with financing insurance premiums
payable by the Company and its Subsidiaries in the ordinary course of business;

(e) Other Indebtedness consented to in writing by the Holder;

(f) All indebtedness, including secured indebtedness, outstanding prior to the
date of this Note;

(g) The Company or any Subsidiary may offer payees of its outstanding trade
payables the right to convert such trade payable into Indebtedness, provided,
that any conversion is not at a rate below Market Price and any Common Stock
issued under this subsection (g) shall be restricted stock and any registration
rights granted shall be junior in right to the registration rights granted
Holder; and

(h) Unsecured Indebtedness not otherwise permitted hereunder, not exceeding
$10,000.

“Permitted Liens” means:

(a) Liens existing on the date of the Purchase Agreement;

(b) Liens imposed by law for taxes that are not yet due or are being contested
in good faith and for which adequate reserves have been established on the
Company’s books and records in accordance with U.S. generally accepted
accounting principles, consistently applied;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law;

(d) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Company or any of its Subsidiaries; and

(f) Other Liens consented to in writing by the Holder.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Prepayment” has the meaning set forth in Section 3(a) hereof.

“Principal” has the meaning set forth in first paragraph hereof.

“Purchase Agreement” shall mean the Purchase Agreement, dated as of March 6,
2009, and as that agreement may be amended from time to time, by and among the
Company and the Investor.

“Redemption Date” means the earliest to occur of (i) the date this Note is
prepaid and redeemed pursuant to Section 3(a) hereof, (ii) the effective time of
a Change of Control or (iii) the date this Note is redeemed pursuant to Section
3(c) hereof.

“Redemption Price” has the meaning set forth in Section 3(b) hereof.

“Stated Maturity Date” has the meaning set forth in the first paragraph hereof.

“Stockholder Approval” has the meaning set forth in the Purchase Agreement.

“Subordinated Indebtedness” shall mean Indebtedness of the Company or any
Subsidiary that specifically provides that such Indebtedness is to rank junior
to the Company Notes in right of payment and is subordinated by its terms in
right of payment to the Company Notes.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“Warrants” has the meaning set forth in the Purchase Agreement.

“Warrant Shares” has the meaning set forth in the Purchase Agreement.

2. Purchase Agreement.

(a) This Note is one of the several 10% Convertible Notes of the Company to be
issued from time to time pursuant to the Purchase Agreement. This Note is
subject to the terms and conditions of, and entitled to the benefit of, the
provisions of the Purchase Agreement.

(b) The Holder shall purchase the series of Company Notes at a price equal to
90% of the Principal, excluding the Interest, which shall represent a 10%
original issue discount (the “Original Issue Discount”). The deduction of the
Original Issue Discount shall be made as provided in the Purchase Agreement.

3. Prepayment; Change of Control.

(a) The Company may, from time to time at its option, upon ten (10) days’ prior
written notice to the Holder, prepay all or part of this Note (with all accrued
and unpaid interest thereon) prior to the Stated Maturity Date (each, a
“Prepayment”); provided that any such Prepayment shall be subject to a premium
equal to 125% of the Principal amount being prepaid (the 25% increase over the
Principal amount shall be referred to as the “Premium”) which shall be paid to
the Holder in immediately available funds simultaneously with such Prepayment.
Upon a Change of Control, dissolution or winding up of the Company, the Holder
will first receive the Prepayment on the outstanding principal amount of the
Company Notes before any Subordinated Indebtedness is paid or distribution is
made in respect of capital stock.

(b) In the event that a Change of Control occurs prior to the Stated Maturity
Date, the Company shall redeem as of the effective time of the Change of Control
all, but not less than all, of the then-outstanding principal amount of this
Note and all accrued interest thereon at a cash redemption price equal to the
greater of (i) the then-outstanding principal amount of this Note and all
accrued interest thereon plus the Premium and (ii) the product of (A) the number
of shares of Common Stock into which such Note would have been converted if the
Note were converted on the Redemption Date and (B) the Fair Market Value of the
consideration per share to be received by holders of Common Stock in connection
with a Change of Control as of the Redemption Date (the “Redemption Price”). The
Company shall provide written notice to the Holder of this Note of any pending
Change of Control pursuant to subsections (ii) and (iii) of the definition of
Change of Control, but not less than 15 days prior to the effective date of such
Change of Control. On the Redemption Date, the Company shall pay the Redemption
Price to the Holder in immediately available funds to an account previously
specified in writing by the Holder. The Holder shall not be required to
surrender this Note prior to payment of the Redemption Price, and the Note shall
be deemed redeemed as of the tender of the Redemption Price. Upon payment in
full of the Redemption Price to the Holder as provided in this Section 3, this
Note shall be deemed to have been paid in full and shall no longer be
outstanding for any purpose.

4. Conversion Rights.

(a) Following the date of the Stockholder Approval to the earlier of the Stated
Maturity Date and the Redemption Date and subject to and upon compliance with
the provisions of this Note, the Holder shall have the right, at its option at
any time, to convert some or all of the Note into such number of fully paid and
nonassessable shares of Common Stock at the Conversion Price. The rights of
conversion set forth in this Section 4 shall be exercised by the Holder by
giving written notice to the Company that the Holder elects to convert a stated
amount of this Note into Common Stock, together with a statement of the name or
names (with address) in which the certificate or certificates for shares of
Common Stock shall be issued.

(b) Promptly after receipt of the written notice referred to in Section 4(a)
above, but in no event more than three (3) Trading Days thereafter, the Company
shall issue and deliver, or cause to be issued and delivered, to the Holder,
registered in such name or names as the Holder may direct in writing, a
certificate or certificates for the number of whole shares of Common Stock
issuable upon the conversion of such portion of this Note. To the extent
permitted by law, such conversion shall be deemed to have been effected, and the
Conversion Price shall be determined, as of the close of business on the Trading
Day immediately preceding the date on which such written notice shall have been
received by the Company and at such time, the rights of the Holder shall cease
with respect to the principal amount of the Company Notes being converted, and
the Person or Persons in whose name or names any certificate or certificates for
shares of Common Stock shall be issuable upon such conversion shall be deemed to
have become the holder or holders of record of the shares represented thereby.
If, however, the Company fails to deliver the full number of shares due upon any
conversion within five (5) calendar days following the demand of conversion, the
Company shall pay liquidated damages in cash equal to $1,500 per day for each
day the shares are not delivered to the Holder.

(c) No fractional shares shall be issued upon any conversion of this Note into
Common Stock. If any fractional share of Common Stock would, except for the
provisions of the first sentence of this Section 4(c), be delivered upon such
conversion, the Company, in lieu of delivering such fractional share, shall at
its option either pay to the Holder an amount in cash equal to the Market Price
of such fractional share of Common Stock or round the number of shares up to the
nearest whole share.

(d) If the Company shall, at any time or from time to time while this Note is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares or issue by reclassification of its outstanding shares
of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then the Conversion Price in effect
immediately prior to the date upon which such change shall become effective,
shall be adjusted by the Company so that the Holder thereafter converting this
Note shall be entitled to receive the number of shares of Common Stock or other
capital stock which the Holder would have received if the Note had been
converted immediately prior to such event upon payment of a Conversion Price
that has been adjusted to reflect a fair allocation of the economics of such
event to the Holder, without regard to any conversion limitation specified in
this Section 4. Such adjustments shall be made successively whenever any event
listed above shall occur.

(e) If any capital reorganization, reclassification of the capital stock of the
Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected and this Note is not redeemed in connection therewith pursuant to
Section 3, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby the Holder shall thereafter have the right to
purchase and receive upon the basis and upon the terms and conditions herein
specified and in lieu of the shares of Common Stock immediately theretofore
issuable upon conversion of this Note such shares of stock, securities or assets
as would have been issuable or payable with respect to or in exchange for a
number of shares of Common Stock equal to the number of shares of Common Stock
immediately theretofore issuable upon conversion of this Note, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of the Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Conversion Price) shall thereafter be applicable, as nearly equivalent as
may be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the conversion hereof. The Company shall not effect
any such consolidation, merger, sale, transfer or other disposition unless prior
to or simultaneously with the consummation thereof the successor corporation (if
other than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the Holder, at
the last address of the Holder appearing on the books of the Company, such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase, without regard to any
conversion limitation specified in Section 4, and the other obligations under
this Note. The provisions of this paragraph (e) shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers, sales,
transfers or other dispositions.

(f) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 4(d)), or
subscription rights or Company Notes, the Conversion Price to be in effect after
such payment date shall be determined by multiplying the Conversion Price in
effect immediately prior to such payment date by a fraction, the numerator of
which shall be the total number of shares of Common Stock outstanding multiplied
by the Market Price of Common Stock immediately prior to such payment date, less
the fair market value (as determined by the Board in good faith) of said assets
or evidences of indebtedness so distributed, or of such subscription rights or
Company Notes, and the denominator of which shall be the total number of shares
of Common Stock outstanding multiplied by such Market Price immediately prior to
such payment date. Such adjustment shall be made successively whenever such a
payment date is fixed.

(g) An adjustment to the Conversion Price shall become effective immediately
after the payment date in the case of each dividend or distribution and
immediately after the effective date of each other event which requires an
adjustment.

(h) In the event that, as a result of an adjustment made pursuant to this
Section 4, the Holder shall become entitled to receive any shares of capital
stock of the Company other than shares of Common Stock, the number of such other
shares so receivable upon conversion of this Note shall be subject thereafter to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions contained in this Note.

(i) In case at any time:

(A) the Company shall declare any dividend upon its Common Stock or any other
class or series of capital stock of the Company payable in cash or stock or make
any other distribution to the holders of its Common Stock or any such other
class or series of capital stock;

(B) the Company shall offer for subscription pro rata to the holders of its
Common Stock or any other class or series of capital stock of the Company any
additional shares of stock of any class or other rights; or

(C) there shall be any capital reorganization or reclassification of the capital
stock of the Company, any acquisition or a liquidation, dissolution or winding
up of the Company;

then, in any one or more of said cases, the Company shall give, by delivery in
person or by certified or registered mail, return receipt requested, addressed
to the Holder at the address of such Holder as shown on the books of the
Company, (a) at least 10 calendar days prior written notice of the date on which
the books of the Company shall close or a record shall be taken for such
dividend, distribution or subscription rights or for determining rights to vote
in respect of any event set forth in clause (C) of this Section 4(i) and (b) in
the case of any event set forth in clause (C) of this Section 4(i), at least 20
calendar days prior written notice of the date when the same shall take place.
Such notice in accordance with the foregoing clause (a) shall also specify, in
the case of any such dividend, distribution or subscription rights, the date on
which the holders of Common Stock or such other class or series of capital stock
shall be entitled thereto and such notice in accordance with the foregoing
clause (b) shall also specify the date on which the holders of Common Stock and
such other series or class of capital stock shall be entitled to exchange their
Common Stock and other stock for securities or other property deliverable upon
consummation of the applicable event set forth in clause (C) of this
Section 4(i).

(j) Upon any adjustment of the Conversion Price, then and in each such case the
Company shall give prompt written notice thereof, addressed to the Holder at the
address of such Holder as shown on the books of the Company, which notice shall
state the Conversion Price resulting from such adjustment and setting forth in
reasonable detail the method upon which such calculation is based.

(k) Subject to the Stockholder Approval, the Company shall at all times reserve
and keep available out of its authorized Common Stock, solely for the purpose of
issuance upon conversion of this Note as herein provided, no less than 200% of
the number of shares of Common Stock as shall then be issuable upon the
conversion of this Note, subject to a maximum of the total number of shares of
Common Stock then authorized by the Company’s Certificate of Incorporation,
provided, however, that if there is not a sufficient number of authorized shares
for the Investor to Convert then that will be deemed an Event of Default under
Section 6 hereof. The Company covenants that all shares of Common Stock which
shall be so issued shall be duly and validly issued and fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issue thereof, and, without limiting the generality of the foregoing, and that
the Company will from time to time take all such action as may be requisite to
assure that the par value per share of the Common Stock is at all times equal to
or less than the Conversion Price in effect at the time. The Company shall take
all such action as may be necessary to assure that all such shares of Common
Stock may be so issued without violation of any applicable law or regulation, or
of any requirement of any national securities exchange or trading market upon
which the Common Stock may be listed. The Company shall not take any action
which could reasonably be foreseen to result in any adjustment of the Conversion
Price if the total number of shares of Common Stock issued and issuable after
such action upon conversion of this Note would exceed the total number of shares
of Common Stock then authorized by the Company’s Certificate of Incorporation.

(l) The issuance of certificates for shares of Common Stock upon conversion of
this Note shall be made without charge to the holders thereof for any issuance
tax in respect thereof, provided that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the issuance
and delivery of any certificate in a name other than that of the Holder.

(m) Subject to Section 9 hereof, the Company will not at any time close its
transfer books against the transfer, as applicable, of this Note or of any
shares of Common Stock issued or issuable upon the conversion of this Note in
any manner which interferes with the timely conversion of this Note, except as
may otherwise be required to comply with applicable securities laws.

(n) To the extent permitted by applicable law and the listing requirements of
any stock exchange or trading market on which the Common Stock is then listed,
the Company from time to time may decrease the Conversion Price by any amount
for any period of time if the period is at least twenty (20) days, the decrease
is irrevocable during the period and the Board shall have made a determination
that such decrease would be in the best interests of the Company, which
determination shall be conclusive. Whenever the Conversion Price is decreased
pursuant to the preceding sentence, the Company shall provide written notice
thereof to the Holder at least fifteen (15) days prior to the date the decreased
Conversion Price takes effect, and such notice shall state the decreased
Conversion Price and the period during which it will be in effect.

(o) Notwithstanding anything to the contrary contained herein, no conversion of
the Note or any portion hereof into shares of Common Stock or Common Stock
Equivalents shall be consummated unless and until the Stockholder Approval has
been obtained.

(p) Notwithstanding the provisions of this Note, in no event (except (i) as
specifically provided in the Note as an exception to this provision, (ii) during
the forty-five (45) day period prior to the Maturity Date, or (iii) while there
is outstanding a tender offer for any or all of the shares of the Company’s
Common Stock) shall the Holder be entitled to convert this Note, or the Company
have the obligation or option to issue shares upon such conversion or in lieu of
cash payments hereunder, to the extent that, after such conversion or issuance
the sum of (1) the number of shares of Common Stock beneficially owned by the
Holder and its affiliates, and (2) the number of shares of Common Stock issuable
upon the conversion of the Note with respect to which the determination of the
proviso is being made, would result in beneficial ownership by the Holder and
its affiliates in excess of 4.99% of the then outstanding shares of Common Stock
(after taking into account the shares to be issued to the Holder upon such
conversion); provided, however, that upon the Holder providing the Company with
sixty-one (61) days notice that such Holder wishes to waive this restriction
with respect to any or all shares of Common Stock issuable upon a conversion,
this 4.99% restriction shall be of no force or effect with regard to those
shares referenced in any waiver. For purposes of the proviso to the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended.

5. Covenants.

(a) So long as any amount due under this Note is outstanding and until payment
in full of all amounts payable by the Company hereunder, and unless the Holder
shall otherwise consent in writing:

(i) The Company shall and shall cause each of its Subsidiaries to (A) carry on
and conduct its business in substantially the same manner and in substantially
the same fields of enterprise as it is presently conducting, and (B) do all
things necessary to remain duly organized, validly existing, and in good
standing as a domestic corporation under the laws of its state of incorporation.

(ii) The Company shall timely file with the Commission all annual and quarterly
reports, information, documents and other reports as are specified in
Sections 13 and 15(d) of the 1934 Act and applicable to a U.S. corporation, or
if the Commission does not permit such filings, the Company will provide such
reports, information, documents and other reports to the Investor.

(iii) The Company shall as promptly as reasonably practicable notify the Holder
of the occurrence of any Event of Default or any event which, with the giving of
notice, the lapse of time or both would constitute an Event of Default, which
notice shall include a written statement as to such occurrence, specifying the
nature thereof and the action (if any) which is proposed to be taken with
respect thereto.

(b) So long as any amount due under this Note is outstanding and until payment
in full of all amounts payable by the Company hereunder, and unless the Holder
shall otherwise consent in writing:

(i) The Company shall not and shall cause each Subsidiary not to create, incur,
guarantee, issue, assume or in any manner become liable in respect of any
Indebtedness after the date hereof, other than Permitted Indebtedness; provided
that the Company or any Subsidiary may offer payees of its outstanding trade
payables the right to convert such trade payable into Indebtedness so long as
any conversion is not at a conversion rate below Market Price and any Common
Stock issued pursuant to such conversion shall be restricted stock and any
registration rights granted shall be junior in right to the registration rights
granted Holder.

(ii) The Company shall not and shall cause each Subsidiary not to create, incur,
assume or suffer to exist any Lien upon any of its property, whether now owned
or hereafter acquired other than Permitted Liens. The Company shall not, and
shall cause each Subsidiary not to, be bound by any agreement which limits the
ability of the Company or any Subsidiary to grant Liens other than
(A) restrictions contained in agreements existing on the date hereof, or any
refinancing thereof (so long as such restrictions are not expanded),
(B) Permitted Liens and (C) restrictions contained in leases (whether
capitalized or not) and agreements now or hereafter in effect.

(iii) The Company shall not and shall cause each Subsidiary not to, directly or
indirectly, (A) make any investment into a new business or other unaffiliated
entity or (B) engage in any business other than the primary business of the
Company.

(iv) The Company shall not, and shall cause each of its Subsidiaries not to,
directly or indirectly, declare or pay any cash dividends on account of any
shares of any class or series of its capital stock now or hereafter outstanding,
or set aside or otherwise deposit or invest any sums for such purpose, or
redeem, retire, defease, purchase or otherwise acquire any shares of any class
of its capital stock (or set aside or otherwise deposit or invest any sums for
such purpose) for any consideration or apply or set apart any sum, or make any
other distribution (by reduction of capital or otherwise) in respect of any such
shares or pay any interest, premium if any, or principal of any Indebtedness
(other than the Permitted Indebtedness) or redeem, retire, defease, repurchase
or otherwise acquire any Indebtedness (other than the Permitted Indebtedness)
(or set aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other payment in
respect thereof or agree to do any of the foregoing.

(v) The Company shall not and shall cause each Subsidiary not to amend its
bylaws, certificate of incorporation or other charter document in a manner that
would materially adversely effect the rights of the Holder of this Note.

(vi) The Company shall perform, observe and comply with the terms of the
Purchase Agreement.

(vii) The Company shall not issue any shares of Common Stock or Common Stock
Equivalents at less than the Market Price in effect at the time of such
issuance. The foregoing covenant shall not be deemed to prevent the issuance of
equity securities pursuant to the Company’s stockholder approved equity
compensation plans outstanding on the date hereof, provided that any issuance
under such plans are made in full compliance with such plans.

(c) For the avoidance of doubt, the foregoing restrictions contained in this
Section 5 shall also apply (i) to the Company’s Subsidiaries and (ii) to any
agreement, understanding or arrangement to do any of the foregoing.

6. Event of Default.

(a) An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:

(i) the Company defaults in the payment of any principal on any Note when the
same becomes due and payable, whether at maturity or otherwise; or

(ii) the Company defaults in the payment of any interest on any Note when the
same becomes due and payable; or

(iii) the Company defaults in the performance of or compliance with any material
term contained herein or in any Transaction Document, provided that the Company
shall be provided 10 days prior notice of such default or non-compliance during
which it may remedy or cure such default or non-compliance without an Event of
Default occurring; or

(iv) any representation or warranty made by or on behalf of the Company or any
Subsidiary or by any officer of the Company or a Subsidiary in this Note or any
Transaction Document, proves to have been false or incorrect in any material
respect on the date as of which made; or

(v) (a) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any indebtedness that is outstanding beyond any
period of grace provided with respect thereto, or (b) the Company or any
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any indebtedness that is outstanding or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (c) as a consequence of the occurrence
or continuation of any event or condition (other than the passage of time or the
right of the holder of indebtedness to convert such indebtedness into equity
interests), (A) the Company or any Subsidiary has become obligated to purchase
or repay indebtedness before its regular maturity or before its regularly
scheduled dates of payment, or (B) one or more Persons have the right to require
the Company or any Subsidiary so to purchase or repay such indebtedness; or

(vi) the Company or any Subsidiary (a) files, or consents by answer or otherwise
to the filing against it of, a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (b) makes an assignment for the benefit of its
creditors, (c) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (d) is adjudicated as insolvent or to be
liquidated, or (e) takes corporate action for the purpose of any of the
foregoing; or

(v) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Subsidiary, a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, or constituting an order
for relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of the Company or any Subsidiary, or any such petition shall be
filed against the Company or any Subsidiary; or

(vi) a final judgment or judgments for the payment of money are rendered against
one or more of the Company and the Subsidiaries, which judgments are not, within
sixty (60) days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within sixty (60) days after the expiration of
such stay; or

(vii) the Company or any Subsidiary defaults in the performance of or compliance
with any material term or covenant contained in any Transaction Document, or any
Transaction Document ceases to be in full force and effect as a result of acts
taken by the Company or any Subsidiary, or is declared to be null and void in
whole or in material part by a court or other governmental or regulatory
authority having jurisdiction or the validity or enforceability thereof shall be
contested by any of the Company or any Subsidiary or any of them renounces any
of the same or denies that it has any or further liability thereunder; provided
that the Company shall be provided 10 days prior notice of any default or
non-compliance subject to this section during which it may remedy or cure such
default or non-compliance; or

(viii) the Company does not have a sufficient number of shares of Common Stock
authorized and unissued to permit the Investor to convert this Note or any other
convertible security owned either pursuant to this transaction or in a previous
transaction into shares of Common Stock in accordance with the terms of such
securities; or

(ix) any vendor or similar creditor of the Company forecloses on or freezes any
material assets of the Company which leads to the Company being forced to
suspend its business activity; or

(x) the failure of the Company to register the Registrable Securities (as
defined in the Registration Rights Agreement) pursuant to the terms of the
Registration Rights Agreement.

(b) Acceleration. If an Event of Default has occurred, all the Notes then
outstanding shall automatically become immediately due and payable. Upon any
Notes becoming due and payable under this Section 6, whether automatically or by
declaration, such Notes will forthwith mature and the entire unpaid principal
amount of such Notes, plus all accrued and unpaid interest thereon shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.

(c) Other Remedies.  If any Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 6, the holder of any Note at the time outstanding
may proceed to protect and enforce the rights of such holder by an action at
law, suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

(d) Rescission.  At any time after any Notes have been declared due and payable
pursuant to Section 6, the holders of a majority in principal amount of the
Notes then outstanding, by written notice to the Company, may rescind and annul
any such declaration and its consequences if (i) the Company has paid all
overdue interest on the Notes and all principal of any Notes that are due and
payable and are unpaid other than by reason of such declaration, (ii) all Events
of Default, have been cured or have been waived, and (iii) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 6(d) will extend to or
affect any subsequent Event of Default or impair any right consequent thereon.

(e) No Waivers or Election of Remedies, Expenses, Etc.  No course of dealing and
no delay on the part of any holder of any Note in exercising any right, power or
remedy shall operate as a waiver thereof or otherwise prejudice such holder’s
rights, powers or remedies.  No right, power or remedy conferred by this Note or
by any Note upon any holder thereof shall be exclusive of any other right, power
or remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.

(f) Default Interest.  If an Event of Default has occurred and is continuing,
any amount of principal on the Notes then outstanding shall bear interest at the
rate of eighteen percent (18%) per annum and shall be paid to the Holder in cash
as liquidated damages and not as a penalty, after and Event of Default has
occurred, until the earlier of (i) the Notes, including accrued but unpaid
interest thereon, are paid in full and (ii) such Event of Default, if curable
under the terms of this Note, has been cured.  Such Default Interest shall be
paid to the holders of such Notes by the fifth (5th) day of the month following
the month in which it has accrued or, if not so paid, shall be added to the
principal amount of such holder’s Notes, in which event interest shall accrue
thereon in accordance with the terms of the Notes.

7. No Waiver. No delay or omission on the part of the Holder in exercising any
right under this Note shall operate as a waiver of such right or of any other
right of the Holder, nor shall any delay, omission or waiver on any one occasion
be deemed a bar to or waiver of the same or any other right on any future
occasion.

8. Amendments in Writing. Any term of this Note may be amended or waived upon
the written consent of the Company and the Holder.

9. Transfers. This Note is transferable and assignable, in whole or in part and
in accordance with the applicable provisions of the Purchase Agreement, to any
Person to whom such transfer is permissible under the Purchase Agreement and
applicable law. In addition, after delivery of an indemnity in form and
substance reasonably satisfactory to the Company, the Company also agrees to
promptly issue a replacement Note if this Note is lost, stolen, mutilated or
destroyed.

10. Waivers. The Company hereby forever waives presentment, demand, presentment
for payment, protest, notice of protest, notice of dishonor of this Note and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, other than notices expressly required
under the terms hereof or of the other Transaction Documents.

11. Waiver of Jury Trial. THE COMPANY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS NOTE OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THE COMPANY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12. Governing Law; Consent to Jurisdiction. This Note shall be governed by and
construed under the law of the State of New York without regard to any law or
principles that would make this choice of law provision invalid. The Company
and, by accepting this Note, the Holder, each irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Note and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Note. The Company and, by accepting this Note,
the Holder, each irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
The Company and, by accepting this Note, the Holder, each irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

13. Costs. If action is instituted to collect on this Note, the Company promises
to pay all costs and expenses, including reasonable attorney’s fees, incurred in
connection with such action.

14. Notices. Unless otherwise provided, any notice required or permitted under
this Note shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by telex or telecopier, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

         
If to the Company:

 

Converted Organics, Inc.
7A Commercial Wharf West
Boston, Massachusetts 02110
Attention: Edward J. Gildea
Phone: (617) 624-0111
Fax: (617) 624-0333

with a copy to:

 

Cozen O’Connor
The Army and Navy Building
1627 I Street, NW
Suite 1100
Washington, DC 20006
Attn: Ralph V. De Martino, Esq.
Phone: (202) 912-4830
Fax: (202) 912-4830 

     
 
  If to the Investor:

 

Professional Offshore Opportunity Fund, Ltd.
1400 Old Country Road, Suite 206
Westbury, New York 11590
Attention: Howard Berger
Phone: (516) 228-0070
Fax: (516) 228-8083

with a copy to (which shall not constitute notice):

 

      Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey
07726 Attention:  
Joseph M. Lucosky, Esq.
Eric M. Stein, Esq.

Phone: (732) 409-1212
Fax: (732) 577-1188

15. Successors and Assigns. This Note shall be binding upon the successors or
assigns of the Company and shall inure to the benefit of the permitted
successors and assigns of the Holder.

16. Counterparts. This Note may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument.

17. Facsimile Signature. In the event that any signature is delivered by
facsimile transmission, PDF, electronic signature or other similar electronic
means, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

18. Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Note and the consummation of the transactions contemplated
hereby.

19. No Strict Construction.  The language used in this Note will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

20. Remedies.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder by vitiating the intent and
purpose of the transaction contemplated hereby.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, to an
injunction or injunctions restraining, preventing or curing any breach of this
Note and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.

21. Waiver of Stay, Extension or Usury Laws.  The Company covenants that it
shall not at any time insist upon, or plead, or in any manner whatsoever claim,
and shall resist any and all efforts to be compelled to take the benefit or
advantage of, any stay or extension law or any usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Notes as contemplated herein and therein,
wherever enacted, now or at any time hereafter in force, or which may effect the
covenants or the performance of this Note; and the Company hereby expressly
waives all benefit or advantage of any such law and covenants that it shall not
hinder, delay or impede the execution of power herein granted to the holders of
the Notes, but shall suffer and permit the execution of every such power as
though no such law had been enacted.  All agreements between the Company and
holders of the Notes, whether now existing or hereafter arising and whether
written or oral, are hereby limited so that in no contingency, whether by reason
or demand or acceleration of the final maturity date of the Notes or prepayment
or otherwise, shall the interest contracted for (or any original issue discount
that would be determined to be interest), charged, received, paid or agreed to
be paid to holders exceed the maximum amount permissible under the laws of the
State of New York (hereinafter the “Applicable Law”).  If, from any
circumstances whatsoever, interest (or any original issue discount that would be
determined to be interest) would otherwise be payable to any holder of the Notes
in excess of the maximum amount permissible under Applicable Law, the interest
payable to such holder shall be reduced to the maximum amount permissible under
Applicable Law, and if from any circumstances such holder shall ever receive
anything deemed interest by the Applicable Law in excess of the maximum amount
permissible under the Applicable Law, an amount equal to the excessive interest
shall be applied to the reduction of the principal hereof and not to the payment
of interest, or if such excessive amount of interest exceeds the unpaid
principal balance of principal hereof, such excess shall be refunded to the
Company as applicable.  All interest paid or agreed to be paid to the holders of
the Notes shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout full period (including any renewal or
extension) until payment in full of the principal so that the interest hereon
for such full period shall not exceed the maximum amount permissible under the
Applicable Law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

[SIGNATURE PAGE TO CONVERTIBLE NOTE]

IN WITNESS WHEREOF, the Company has caused this 10% Convertible Note to be
signed in its name effective as of the date first above written.

CONVERTED ORGANICS, INC.

By:       
Name: Edward J. Gildea
Title: President and Chief Executive Officer


2